Case 2:20-cv-00281-JRG Document 153-2 Filed 06/09/21 Page 1 of 1 PageID #: 6791




                            IN THE UNITED STATES DISTRICT
                          COURT FOR THE EASTERN DISTRICT OF
                               TEXAS MARSHALL DIVISION


   KAIFI LLC,

                   Plaintiff,
                                                   Case No. 2:20-cv-281-JRG
              v.
                                                   JURY TRIAL DEMANDED
   T-MOBILE US, INC. ET AL.,

                   Defendants.



                                            ORDER

        The Court, having considered the Opposed Motion for Protective Order regarding Privileged

Communications in AT&T Litigation, finds that the motion should be GRANTED.

        IT IS THEREFORE ORDERED that KAIFI is not required to log work product and

privileged communications with outside litigation counsel during the pendency of the AT&T

litigation.
